DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/17/2021, in which claims 1, 4, 5-7, 11- 12, 16-18, 20 were amended, claims 6 and 17 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 20060033133) in view of Liu et al. (US Pat. 9960129), hereafter Liu129, Havemann (US Pat. 6156651) and Boyd et al. (US Pub. 20010012751).
Regarding claims 1, 3, 4 and 5, Liu et al. discloses in Fig. 3a-3e a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material [310] above a substrate [305][Fig. 3a, paragraph [0025], lines 3-7]; 
forming a trench [315] in the first dielectric material [310][paragraph [0026]]; 

etching the ferromagnetic material [320] to form a flux guide [330 and 335] comprising the ferromagnetic material having a top surface [Fig. 3c, paragraph [0029]]; 
removing the top surface of the circuit element [330 and 335] comprising the ferromagnetic material by subjecting the top surface of the flux guide [330 and 335] to a first chemical mechanical polishing (CMP) process [Fig. 3d, paragraph [0029], paragraph [0032], [0034]]; and 
depositing an electrically conductive material [350] in the trench [315] after the step of removing the top surface [Fig. 3e, paragraph [0036]];
removing a portion of the electrically conductive material [350] deposited on a top surface of the first dielectric material [310] by subjecting the portion of the electrically conductive material [350] to a second CMP process [paragraph [0036]-[0037]];
depositing a second dielectric material on the flux guide [330 and 335] prior to the step of removing the top surface [Fig. 3d, paragraph [0032]-[0034]].
The limitation of “flux guide” directed to an intended use of a structure formed of ferromagnetic material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure [330 and 335] of Liu is formed of ferromagnetic material [320] as claimed, thus structure [330 and 335] is capable of performing the intended use as a flux guide.
Liu fails to explicitly discloses 

the second CMP process is a metal-CMP.
However, Liu et al. discloses in paragraph [0032] that “subsequently planarizing (e.g., by CMP) the remaining portions of the dielectric material layer until it is substantially removed from over the material layer 310…a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Thus, Liu implicitly discloses that oxide-CMP is used to remove portions of both the dielectric material layer and the magnetic material layer. 
Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal and is removed by CMP. Thus it would be obvious that metal-CMP can be used to remove metal material.
For further providing support and providing teachings about different types of CMP, Boyd et al. is cited.
Boyd et al. discloses in paragraph [0003] that “Chemical mechanical planarization (Oxide-CMP) techniques are used to planarize and polish each layer of a wafer.  CMP (Metal-CMP) is also widely used to shape within-die metal plugs and wires, removing excess metal from the wafer surface and only leaving metal within the desired plugs and trenches on the wafer.” In other words, Boyd teaches that oxide-CMP can be used to remove any material layer (dielectric, metal, conductor..) but metal-CMP can be used to remove only metal material.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Liu et al. fails to disclose 
the top surface comprising an angled surface;
wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide on a sidewall of the trench with the angled surface positioned proximate an opening of the trench.
However, Liu et al. discloses in paragraph [0029], that “one or more isotropic and/or anisotropic etching processes may be performed to define the magnetic MRAM stack layers 330, 335.”
Havemann discloses in Fig. 1C-Fig. 1G
the top surface comprising an angled surface;
wherein the step of etching a material includes etching the deposited material to form a circuit element [20] on a sidewall of the trench with the angled surface positioned proximate an opening of the trench;

Liu129 discloses in Fig. 9C-Fig. 9F
the top surface comprising an angled surface.
Liu129 further discloses in Fig. 9C-Fig. 9F a method for forming a structure comprising layers substantially conform to the recess sidewalls and having distal ends substantially coplanar with the upper surfaces of the dielectric layer comprising: 
forming a trench [1113] in a dielectric material [121, 114, 161]; 
depositing a material [160B’] in the trench [1113]; 
etching the material [160B’] to form a circuit element having an angled surface [164]; 
removing the angled surface [164] of the circuit element using chemical mechanical polishing (CMP) process [column 6, lines 29-32, column 9, lines 15-18].
wherein the step of etching the material [160B’] includes etching the deposited material [160B’] to form the circuit element on a sidewall of the trench [1113] with the angled surface [164] positioned proximate an opening of the trench [1113];
depositing a second material [113] on the circuit element prior to the step of removing the angled surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liu129 and Havemann into the method of Liu et al. to include the top surface comprising an angled surface; wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide on a sidewall of the trench with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
The combination of Liu et al., Havemann and Liu129 would result to “depositing a second dielectric material on the flux guide prior to the step of removing the angled surface.”
As stated above, the combination of Liu et al. and Boyd et al. discloses that removing portions of both the dielectric material layer and the magnetic material layer by oxide-CMP. Havemann and Liu129 suggests the layers subjected to the CMP having angled surface and the angled surface is removed by the CMP. Thus, the combination of Liu et al., Boyd et al., Havemann and Liu129 suggests the dielectric material layer and the magnetic material layer having angled surface and “removing the angled surface of the flux guide comprising the ferromagnetic material by subjecting the angled surface of the flux guide to an oxide- chemical mechanical polishing (CMP) process.”

Regarding claim 2, Liu et al. further discloses in paragraph [0028] wherein the ferromagnetic material [320] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo, CoFe, Fe, Co, Ni, alloys or compounds thereof].

Regarding claim 7, Liu et al. discloses in Fig. 3c, Fig. 3d, paragraph [0027] wherein the step of etching the ferromagnetic material [320] to form the flux guide [330 and 335] includes removing the deposited ferromagnetic material [320] from a base of the trench to form the flux guide [330 and 335] having a thickness between 3 to 150 nm on a sidewall of the trench [3-20nm].

Regarding claim 8, Liu discloses in paragraph [0036] wherein the step of forming a trench includes forming a trench having a width and a depth between 0.3-2.0 µm [the thickness of layer 310 is from 0.05 µm -1 µm]. 
Liu et al. fails to disclose the trench having a width between 0.15-1.0µm. However, it would have been obvious to modify Liu et al. to provide the trench having a width between 0.15-1.0µm. The ordinary artisan would have been motivated to modify Liu et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide suitable dimensions of the trench. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1-4, 7-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whig et al. (US Pub. 20110244599) in view of Liu et al. (US Pub. 20060033133), Liu et al. (US Pat. 9960129), hereafter Liu129 and Boyd et al. (US Pub. 20010012751).
Regarding claims 1 and 4, Whig et al. discloses in Fig. 2-4, 6-8, paragraph [0033]-[0040] a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material [206] or [246 and 248] above a substrate [202]; 
forming a trench [208] or [252] in the first dielectric material [206] or [246 and 248]; 
depositing a ferromagnetic material [212] or [ 256] in the trench [208] or [252]; 
etching the ferromagnetic material [212] or [ 256] to form a flux guide [214] or [258] comprising the ferromagnetic material having a top surface [paragraph [0021], [0033], [0039]]; 
removing the top surface of the circuit element [214] or [258] comprising the ferromagnetic material by subjecting the top surface of the flux guide [214] or [258] to a polishing process; and 
depositing an electrically conductive material [226] or [282] in the trench [208] or [252] after the step of removing the top surface.
Whig et al. fails to disclose 
the top surface comprising an angled surface;
removing the angled surface of the flux guide by subjecting the angled surface of the circuit element to a chemical mechanical polishing (CMP) process; 

Liu129 discloses in Fig. 9C-Fig. 9F
the top surface comprising an angled surface;
removing the angled surface of a circuit element by subjecting the angled surface of the circuit element to a chemical mechanical polishing (CMP) process; [column 6, lines 29-32, column 9, lines 15-18];
wherein the step of etching the material [160B’] includes etching the deposited material [160B’] to form the circuit element on a sidewall of the trench [1113] with the angled surface [164] positioned proximate an opening of the trench [1113].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liu et al. into the method of Whig et al. to include the top surface comprising an angled surface; removing the angled surface of the flux guide by subjecting the angled surface of the circuit element to a chemical mechanical polishing (CMP) process; wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide on a sidewall of the trench with the angled surface positioned proximate an opening of the trench. The ordinary artisan would have been motivated to modify Whig et al. in the above manner for the purpose of providing suitable process for modifying surface features of an earlier-deposited ferromagnetic material to reduce overhang and allow for better coverage of material within the trench during a subsequent deposition(s), especially when the trench has sub-micron dimension due to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Whig et al. and Liu129 fails to disclose 
the chemical mechanical polishing (CMP) process comprises an oxide-chemical mechanical polishing (CMP) process.
Liu et al. discloses in paragraph [0032] that “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Thus, Liu implicitly discloses that oxide-CMP used to remove oxide layer can be used to remove the magnetic material layer. 
Boyd et al. discloses in paragraph [0003] that “Chemical mechanical planarization (Oxide-CMP) techniques are used to planarize and polish each layer of a wafer. CMP (Metal-CMP) is also widely used to shape within-die metal plugs and wires, removing excess metal from the wafer surface and only leaving metal within the desired plugs and trenches on the wafer.” In other words, Boyd teaches that oxide-CMP can be used to remove any material layer (dielectric, metal, conductor..) but metal-CMP can be used to remove only metal material. Thus, one of ordinary skill in the art would have recognized the finite number of predictable solutions for CMP process to remove a ferromagnetic material comprising metal material: oxide-CMP or metal-CMP. Absent 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Boyd et al. and Liu et al. into the method of Whig et al. and Liu129 to include the chemical mechanical polishing (CMP) process comprises an oxide-chemical mechanical polishing (CMP) process. The ordinary artisan would have been motivated to modify Whig et al. and Liu129 in the above manner for the purpose of providing suitable CMP method for removing the magnetic material layer. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
As stated above, Whig et al. discloses the magnetic material layer form a flux guide and is subjected to a CMP process. Liu129 suggests the layer subjected to the CMP having angled surface and the angled surface is removed by the CMP. The combination of Whig et al., Liu et al. and Boyd et al. suggests removing portions of the magnetic material layer by oxide-CMP. Thus, the combination of Whig et al., Liu et al., Boyd et al., and Liu129 suggests “removing the angled surface of the flux guide comprising the ferromagnetic material by subjecting the angled surface of the flux guide to an oxide- chemical mechanical polishing (CMP) process.”
The limitation “thereby more effectively removing the angled surface of the flux quide comprising the ferromagnetic material than by a metal-CMP process” directs to intended use of the oxide-CMP process”, a recitation of the intended use of the claimed invention must result in a structural difference/step difference between the claimed 

Regarding claims 2, 14, 15, Whig et al. further discloses in paragraph [0033] 
wherein the ferromagnetic material [212] or [ 256] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is one of a nickel- iron alloy or a cobalt-iron-boron alloy [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is an alloy including nickel and iron [NiFe, NiFeCo].

Regarding claims 3 and 13, Whig et al. further discloses in paragraph [0035] removing a portion of the electrically conductive material [226] by subjecting the portion of the electrically conductive material [226] to another polishing process. Whig further discloses the electrically conductive material [226] comprises copper.  
Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal deposited on a top surface of the first dielectric material 
Boyd et al. discloses in paragraph [0003] that “Chemical mechanical planarization (Oxide-CMP) techniques are used to planarize and polish each layer of a wafer. CMP (Metal-CMP) is also widely used to shape within-die metal plugs and wires, removing excess metal from the wafer surface and only leaving metal within the desired plugs and trenches on the wafer.” In other words, Boyd teaches that oxide-CMP can be used to remove any material layer (dielectric, metal, conductor..) but metal-CMP can be used to remove only metal material. Thus, one of ordinary skill in the art would have recognized the finite number of predictable solutions for CMP process to remove a metal material: oxide-CMP or metal-CMP. Absent unexpected results, it would have been obvious to try metal-CMP or copper-CMP to remove portion of copper material with a reasonable expectation of success.
	
Regarding claims 7, 8, and 18, Whig et al. further discloses in Fig. 3 and Fig. 7
wherein the step of etching the ferromagnetic material [212] or [ 256] to form the flux guide [214] or [258] includes removing the deposited ferromagnetic material [212] or [ 256] from a base of the trench [208] or [252] to form the flux guide [214] or [258] having a thickness on a sidewall of the trench [208] or [252];
wherein the step of forming a trench [208] or [252] includes forming a trench having a width and a depth;

Whig et al. fails to disclose 
the flux guide having a thickness between 3 to 150 nm;
the trench having the width between 0.15-1.0µm and the depth between 0.3-2.0 µm.
However, it would have been obvious to modify Whig et al. to provide the circuit element having a thickness between 3 to 150 nm; the trench having the width between 0.15-1.0µm and the depth between 0.3-2.0 µm. The ordinary artisan would have been motivated to modify Whig et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide suitable dimensions of the trench; providing sufficient thickness of the flux guide. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claims 9 and 10, Whig et al. further discloses in Fig. 4, Fig. 8, paragraph [0035], paragraph [0040]
wherein the trench [208] or [252] is a first trench, and wherein the method further includes forming a second trench [222 or 224] or [272 or 274] in the first dielectric material [206] or [246 and 248] after the step of removing the top surface;

Liu et al. discloses in Fig. 9C-Fig. 9F 
the top surface comprising an angled surface.
Thus the combination of Whig et al. and Liu et al. discloses limitation of claims 9 and 10.

Regarding claims 11 and 20, Whig et al. further discloses in paragraph [0021], [0033], 0039] wherein the integrated circuit is a magnetic field sensor.

Regarding claims 12 and 19, Whig et al. discloses in Fig. 2-4, 6-8, paragraph [0033]-[0040] a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material [206] or [246 and 248] above a substrate [202]; 
forming a first trench [208] or [252] in the first dielectric material[206] or [246 and 248]; 
depositing a ferromagnetic material [212] or [ 256] in the first trench [208] or [252]; 
etching the ferromagnetic material [212] or [ 256] to remove the deposited ferromagnetic material [212] or [ 256] from a base of the first trench [208] or [252] to form a flux guide [214] or [258] on a sidewall of the first trench [208] or [252], the flux 
removing the top surface of the flux guide [214] or [258] comprising the ferromagnetic material by subjecting the top surface of the flux guide to a polishing process ;
forming a second trench [222 or 224] or [272 or 274] in the first dielectric material [206] or [246 and 248]; and
depositing an electrically conductive material [226] or [282] in the first trench [208] or [252] and the second trench [222 or 224] or [272 or 274] after the step of removing the top surface;
wherein the electrically conductive material [226] or [282] includes copper.
Whig et al. fails to disclose 
the top surface comprising an angled surface;
removing the angled surface of the flux guide by subjecting the angled surface of the flux guide to a chemical mechanical polishing (CMP) process; 
Liu et al. discloses in Fig. 9C-Fig. 9F, column 6, lines 29-32, column 9, lines 15-18
the top surface comprising an angled surface;
removing the angled surface of a circuit element by subjecting the angled surface of the circuit element to a chemical mechanical polishing (CMP) process; [column 6, lines 29-32, column 9, lines 15-18].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liu et al. into the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Whig et al. and Liu129 fails to disclose 
the chemical mechanical polishing (CMP) process comprises an oxide-chemical mechanical polishing (CMP) process.
Liu et al. discloses in paragraph [0032] that “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Thus, Liu implicitly discloses that oxide-CMP used to remove oxide layer can be used to remove the magnetic material layer. 
Boyd et al. discloses in paragraph [0003] that “Chemical mechanical planarization (Oxide-CMP) techniques are used to planarize and polish each layer of a 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Boyd et al. and Liu et al. into the method of Whig et al. and Liu129 to include the chemical mechanical polishing (CMP) process comprises an oxide-chemical mechanical polishing (CMP) process. The ordinary artisan would have been motivated to modify Whig et al. and Liu129 in the above manner for the purpose of providing suitable CMP method for removing the magnetic material layer. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
As stated above, Whig et al. discloses the magnetic material layer form a flux guide and is subjected to a CMP process. Liu129 suggests the layer subjected to the CMP having angled surface and the angled surface is removed by the CMP. The combination of Whig et al., Liu et al. and Boyd et al. suggests removing portions of the magnetic material layer by oxide-CMP. Thus, the combination of Whig et al., Liu et al., 
The limitation “thereby more effectively removing the angled surface of the flux quide comprising the ferromagnetic material than by a metal-CMP process” directs to intended use of the oxide-CMP process”, a recitation of the intended use of the claimed invention must result in a structural difference/step difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure/step is capable of performing the intended use, then it meets the claim. In this case, as stated above, the combination of Whig et al., Liu et al., Boyd et al., and Liu129 suggests the claimed step of “removing the angled surface of the flux guide comprising the ferromagnetic material by subjecting the angled surface of the flux guide to an oxide- chemical mechanical polishing (CMP) process”, thus it meets the claim. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whig et al. (US Pub. 20110244599) in view of Liu et al. (US Pub. 20060033133), Liu et al. (US Pat. 9960129), hereafter Liu129 and Boyd et al. (US Pub. 20010012751) as applied to claim 12 above and further in view of Havemann (US Pat. 6156651).
Regarding claim 16, Whig et al. further discloses in Fig. 3, Fig. 7-Fig. 8 and paragraph [0034] the method further including depositing a second dielectric material [218] or [263] on the flux guide [214] or [258].
Havemann discloses in Fig. 1C-Fig. 1G

Liu et al. discloses in Fig. 9C-Fig. 9F
depositing a second material [113] on a circuit element prior to the step of removing the angled surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Havemann and Liu et al. into the method of Whig et al. to include depositing a second dielectric material on the flux guide prior to the step of removing the angled surface. The ordinary artisan would have been motivated to modify Whig et al. in the above manner for the purpose of providing suitable order for performing the step of depositing a second dielectric material with respect to the step of removing the angled surface.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-16, 18-20 have been considered but are moot because the new ground of rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822